Citation Nr: 1618258	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-17 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 20 percent for right leg radiculopathy.  

3.  Entitlement to a disability rating in excess of 20 percent for left leg radiculopathy.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of left shoulder fracture with status post left rotator cuff repair.  

5.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988. 

These matters come before the Board of Appeals for Veterans Claims (Board) on appeal from May 2011 and July 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the Board in March 2016.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the March 2016 hearing, the Veteran asserted that his disabilities have worsened and impact his ability to perform activities of daily living.  As the last examination was conducted in 2011, and based on the Veteran's subjective complaints of worsening, the Board finds that a new VA examination is necessary before a decision on the merits may be made.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Additionally, the Veteran reported treatment for his service-connected disabilities at the VA Medical Center (VAMC) in Nashville.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the Veteran's increased rating claims, as any increase in disability rating would affect the Veteran's claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records for the Veteran dated from May 2011 to the present.  If there are no records available, the Veteran should be notified of such.  

2.  Schedule the Veteran for a VA spine examination to ascertain the current level of severity of the Veteran's DDD of the lumbar spine and bilateral leg radiculopathy.  The examiner should review the claims file in conjunction with the examination.  All necessary testing should be conducting including range of motion testing and neurological evaluation of the lower extremities.  All symptomatology associated with the lumbar spine and radiculopathy should be reported, as well as the functional impact of the lumbar spine and radiculopathy disabilities.  The examiner should also address whether the Veteran  has incapacitating episodes of disc disease and if so, the frequency and duration of such.  

3.  Schedule the Veteran for a VA shoulder examination to ascertain the current level of severity of the Veteran's service connected residuals of left shoulder fracture status post left rotator cuff repair.  The examiner should review the claims file in conjunction with the examination.  All necessary testing should be conducting including range of motion testing.  All symptomatology associated with the left shoulder disability should be reported, as well as the functional impact of the condition.  

4.  After completion of the above and any other development deemed necessary, review the expanded  record and determine if any claims may be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




